Title: To George Washington from Colonel Anthony Wayne, 14 May 1776
From: Wayne, Anthony
To: Washington, George

 

Sir
Albany 14th May 1776

In Obedience to your Excellencies Commands I have waited on the Genl and find Sufficient of Arms for the Remainder of my Battalion—for which I Obtained an Order, and expect they will be put into proper repair, by the time Liet. Col. Johnston Arrives with the troops—except Bayonet Scabbards which cannot be procured for want of Leather.
I also have the pleasure to Inform your Excellency that some Hundred stand more may be had here which with a Little Improvement will be fit for Service.
The day after tomorrow I march with the Detachment of my Battalion now on the spot, The Other part of the Brigade are either gone or go tomorrow with Genl Sullivan.
I shall always be glad to Receive and Ready to Obey, any Orders your Excellency may please to favour me with; and to serve you with the best Service of Sir Your most Obt & very Hume Sert

Anty Wayne


We have Disagreeable Intelligence from Canada—the particulars of which I doubt not but you are acquainted with before now—we keep it as Secret as possible here.

